BRICKELL, C. J.
It is settled by former decisions that in an action of ejectment, or the corresponding real action prescribed by statute, a plaintiff showing a superior legal title must recover whatever may be the equities of the parties. The defendant may be the vendee of the plaintiff, in possession, holding the plaintiff’s bond for title, on the payment of the purchase money, and may have fully paid it, entitling himslfto a specific performance, yet the legal title of the plaintiff must prevail at law, and the defendant must resort to equity for relief. — 1 Brick. Dig. 627, §§ 34, 35, 36; •or, it may be that the defendant by the fraud of the plaintiff has been induced to become the purchaser of the lands from another; yet, if the plaintiff has the superior legal title, it must prevail, and the defendant must seek relief in equity, “ where the fraud can be made to operate directly on the title, and the court can decree a conveyance of it, and then unite the legal title with the equitable title.”—McPherson v. Walters, 16 Ala. 714; Gimon v. Davis, 36 Ala. 589.. If it be true the appellant was induced to purchase the land by the verbal representations of the trustee and the beneficiary in the deed of trust, these representations may operate an -equitable estoppel against the assertion of the legal title conveyed by the deed of trust, yet in a court of law there can be no estoppel affecting the title to the land, which is not in ■writing, for at law the title can pass only by writing.
The rulings of the Circuit Court were in accordance with these views, and its judgment must be affirmed.